Citation Nr: 1423712	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  09-47 595	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss. 

2.  Entitlement to a rating in excess of 10 percent for left clavicle fracture with deformity.

3.  Entitlement to a compensable rating for left ankle sprain with calcaneal spur.  

4.  Entitlement to service connection for right hand peripheral neuropathy.  

5.  Entitlement to service connection for residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Robert L. Rolnick, Attorney


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to February 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled for a videoconference hearing before the Board in May 2014; at his request, the hearing was cancelled.


FINDING OF FACT

In March 2014, prior to the promulgation of a decision in this matter, the Board received written notification from the Veteran that he did "not wish to appeal [his] disability any further."  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal (indicating that he does "not wish to appeal his disability any further) and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


